Case 4:18-cv-00519-ALM Document 66 Filed 03/25/20 Page 1 of 4 PageID #: 2327




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

            Plaintiffs,
                                          C.A. No. 4:18-cv-00469-ALM
     v.
                                          JURY TRIAL DEMANDED
SEATTLE SPINCO, INC. ET AL.,

            Defendants.

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

            Plaintiffs,
                                          C.A. No. 4:18-cv-00501-ALM
     v.
                                          JURY TRIAL DEMANDED
WELLS FARGO & COMPANY,

            Defendant.

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

            Plaintiffs,
                                          C.A. No. 4:18-cv-00519-ALM
     v.
                                          JURY TRIAL DEMANDED
BANK OF AMERICA CORPORATION,

            Defendant.


                     DEFENDANTS’ NOTICE OF COMPLIANCE
                       REGARDING TECHNICAL SYNOPSIS
Case 4:18-cv-00519-ALM Document 66 Filed 03/25/20 Page 2 of 4 PageID #: 2328




        Pursuant to the Scheduling Orders 1 and the Court’s Orders granting the Joint Motions to

Extend Time Regarding Certain Claim Construction Deadlines, 2 Defendants in the above-

captioned cases hereby notify the Court that, on March 25, 2020, Defendants served three copies

of their Technical Synopsis on thumb drives and accompanying note booklets via courier to the

Court and served their Technology Synopsis via email to counsel for Plaintiffs and to the

Technical Advisor appointed in the above-captioned cases, David Keyzer.




 1
     C.A. No. 4:18-cv-00469-ALM, Dkt. 111; C.A. No. 4:18-cv-00501-ALM, Dkt. 30; C.A. No.
     4:18-cv-00519-ALM, Dkt. 29.
 2
     C.A. No. 4:18-cv-00469-ALM, Dkt. 160; C.A. No. 4:18-cv-00501-ALM, Dkt. 66; C.A. No.
     4:18-cv-00519-ALM, Dkt. 65.
Case 4:18-cv-00519-ALM Document 66 Filed 03/25/20 Page 3 of 4 PageID #: 2329




Dated: March 25, 2020             By: /s/ Mark N. Reiter
                                      Mark N. Reiter
                                      Lead Attorney
                                      Texas State Bar No. 16759900
                                      mreiter@gibsondunn.com
                                      Ashbey N. Morgan
                                      Texas State Bar No. 24106339
                                      anmorgan@gibsondunn.com
                                      GIBSON, DUNN & CRUTCHER LLP
                                      2001 Ross Avenue, Suite 2100
                                      Dallas, TX 75201-6912
                                      Telephone: 214.698.3100
                                      Facsimile: 214.571.2907

                                       Neema Jalali
                                       njalali@gibsondunn.com
                                       GIBSON, DUNN & CRUTCHER LLP
                                       555 Mission Street, Suite 3000
                                       San Francisco, CA 94105
                                       Telephone: 415.393.8200
                                       Facsimile: 415.374.8409

                                       Attorneys for Defendants
Case 4:18-cv-00519-ALM Document 66 Filed 03/25/20 Page 4 of 4 PageID #: 2330




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to

CM/ECF participants in this case.

                                             /s/ Mark N. Reiter
                                             Mark N. Reiter
